                              UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW MEXICO


KENNETH CLARKE and
JOY CLARKE,

               Plaintiffs,
v.                                                          No. 15-CV-1140 MV/SCY

RAY WHITE, ROBERT ESHOM, JAMES REMPE,
STATE OF NEW MEXICO, NEW MEXICO
STATE POLICE, a division of the
NEW MEXICO DEPARTMENT OF
PUBLIC SAFETY,

               Defendants.


                             MEMORANDUM OPINION AND ORDER

       THIS MATTER comes before the Court on Defendants Ray White, State of New Mexico

and New Mexico State Police’s Motion for Summary Judgment [Doc. 59]. The Court, having

considered the motion, briefs, and relevant law, and being otherwise fully informed, finds that the

motion is well-taken and will be granted.

                                        BACKGROUND

       “The facts supported by evidence, [viewed] in the light most favorable to [Plaintiff]” as

the party opposing summary judgment, are as follows. Cavanaugh v. Woods Cross City, 625

F.3d 661, 662 (10th Cir. 2010). Benjamin Smith is the minor child of Jeremy Smith and Joy

Clarke, who is currently married to Kenneth Clarke. Jeremy’s father, Steven Smith, is an

officer with the Farmington branch of the New Mexico State Police Department.

       On July 27, 2011, Officer James Rempe of the Farmington branch of the New Mexico

State Police Department received a CYFD referral indicating that Benjamin was potentially

exposed to pornographic material by his father Jeremy. Officer Rempe arranged for a safe
house interview for Benjamin. Thereafter, on October 29, 2013, Joy and Kenneth reported to

Lieutenant Robert L. Eshom of the Farmington branch of the New Mexico State Police

Department that Benjamin’s father Jeremy was exposing Benjamin to pornographic or

inappropriate material. At some point between October 13, 2013 and December 13, 2013, Joy

filed a complaint against Lieutenant Eshom and Officer Rempe. Although both Lieutenant

Eshom and Officer Rempe are assigned to the Farmington branch of the New Mexico State

Police Department where Jeremy’s father, Officer Steven Smith, is also assigned, neither of them

has any relationship with Officer Smith.

       On December 29, 2013, Joy reported to Officer Dominick Thornock of the Farmington

branch of the New Mexico State Police that Benjamin had reported to her that his father Jeremy

had touched him inappropriately. Benjamin’s case was then reassigned to Agent Ray White of

the New Mexico State Police Investigations Bureau in Albuquerque.

       On January 6, 2014, a safe house interview of Benjamin was conducted, with Agent

White and others observing the interview from another room. The interviewer concluded that

Benjamin did not disclose any type of abuse, neglect, or illegitimate contact. Agent White

agreed with this conclusion.

       After the interview, Agent White informed Joy that they would be taking custody of

Benjamin. Agent White also contacted Jeremy and told him to park outside of Childhaven and

prepare to take custody of Benjamin pursuant to an interim custody order. Agent White then

spoke with Kenneth and advised him of the situation. While Agent White was speaking with

Kenneth, Joy stormed out of the building, took Benjamin outside to her truck and locked herself

in the front passenger seat. Joy told Agent White that she needed to obtain her son’s clothing


                                                2
and personal effects and would make the normal exchange with Jeremy. Joy and Kenneth then

drove away with Benjamin in the truck.

       On January 13, 2014, Agent White filed arrest warrant affidavits for Joy and Kenneth.

Based on those affidavits, on January 14, 2014, Joy was charged with resisting or obstructing an

officer and false reporting, and Kenneth was charged with resisting or obstructing an officer.

Joy entered into a plea agreement, which specified that during the next six months she would

incur no similar criminal charges and would successfully complete parenting and life skills

classes. As a result of Joy’s plea agreement, the charges were dropped against Kenneth. Joy

successfully completed the requisite classes and the complaint against her was dismissed without

prejudice.

       Based on these facts, Joy and Kenneth commenced this action in the First Judicial

District Court, County of Santa Fe, State of New Mexico, against Agent White, Lieutenant

Eshom, Officer Rempe, the State of New Mexico, and the New Mexico State Police.

Defendants subsequently removed the action to this Court. Plaintiffs’ Complaint sets forth three

causes of action: a state law claim of negligence of law enforcement officers (Count I); a state

law claim of negligent supervision, training, and retention (Count II); and a federal constitutional

claim of unlawful search and seizure in violation of the Fourth and Fourteenth Amendment

(Count III). Plaintiffs have dismissed with prejudice their claims against Defendants Eshom and

Rempe, and their claims against Defendant White in his individual capacity. The remaining

Defendants (Defendant White in his official capacity, the New Mexico State Police, and the State

of New Mexico) filed the instant motion for summary judgment in their favor on all of Plaintiffs’

claims. Plaintiffs oppose the motion.


                                                 3
                                           STANDARD

       The court must “grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed.

R. Civ. P. 56(a). The moving party need not “produce evidence showing the absence of a

genuine issue of material fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986). Rather,

“the burden on the moving party may be discharged by ‘showing’ – that is, point out to the

district court – that there is an absence of evidence to support the nonmoving party’s case.” Id.;

see also Sports Unltd., Inc., v. Lankford Enter., Inc., 275 F.3d 996, 999 (10th Cir. 2002)

(Although “[t]he burden of showing that no genuine issue of material fact exists is borne by the

moving party,” when “the moving party does not bear the ultimate burden of persuasion at trial,

it may satisfy its burden by pointing to a lack of evidence for the nonmovant on an essential

element of the nonmovant’s claim”). Once the moving party has met this burden, the

nonmoving party must “go beyond the pleadings and by her own affidavits, or by the

depositions, answers to interrogatories, and admissions on file, designate specific facts showing

that there is a genuine issue for trial.” Id. at 324. In making this showing, the nonmoving party

may not rely on “the mere pleadings themselves.” Id.

       For purposes of Rule 56(a), a dispute is genuine “if there is sufficient evidence on each

side so that a rational trier of fact could resolve the issue either way.” Becker v. Bateman, 709

F.3d 1019, 1022 (10th Cir. 2013). “An issue of fact is material if under the substantive law it is

essential to the proper disposition of the claim.” Id. (citation omitted). In other words, “[t]he

question . . . is whether the evidence presents a sufficient disagreement to require submission to a

jury or whether it is so one-sided that one party must prevail as a matter of law.” Id. (citation


                                                 4
omitted). On summary judgment, the court “construe[s] the factual record and the reasonable

inferences therefrom in the light most favorable to the nonmoving party.” Mata v. Saiz, 427

F.3d 745, 749 (10th Cir. 2005).

                                            DISCUSSION

         Plaintiffs’ claims remain pending against Defendant White in his official capacity and

against the entities of the State of New Mexico and New Mexico State Police. In connection with

Plaintiffs’ constitutional claim, “an official-capacity suit is in all respects, other than name, . . . a

suit against the entity.’” Kentucky v. Graham, 473 U.S. 159, 165-66 (1985). Thus, the Court

applies the law regarding municipal liability to Plaintiff’s constitutional claim against all

remaining Defendants. As explained herein, there is no evidence in the record to establish

municipal liability. Summary judgment thus is proper on Plaintiffs’ federal constitutional claim.

As further explained herein, the Court declines to exercise supplemental jurisdiction over

Plaintiffs’ state law claims, and thus will remand those claims to state court.

    I.      There is No Evidence to Support Plaintiffs’ Federal Constitutional Claim.

         In Count III of the Complaint, Plaintiffs assert that Defendants violated their Fourth

Amendment right to be free from unlawful search and seizure. In support of that claim, Plaintiffs

allege that “the defendants” – without specifying which particular defendant engaged in which

particular conduct – “presented a skewed, intentionally inadequate version of the facts to both the

district attorney and the court in order to obtain an unlawful arrest warrant for each of the

plaintiffs,” thereby causing “the plaintiffs to be seized based on the unlawful warrant,” in order to

“intimidate the plaintiffs to stop reporting abuse of the child,” “to punish them for complaining

about NMSP officers,” and “to further the interests of their ally, Mr. [Steven] Smith.” Doc. 3 at


                                                   5
¶¶ 64-67. The Complaint contains no further allegations linking this allegedly violative conduct

of unnamed and unspecified officers to any policy or custom of the New Mexico State Police or

the State of New Mexico. Nor does the evidence presented by Plaintiffs demonstrate that the

officers involved in either the investigation of child abuse allegations against Jeremy or the process

of obtaining warrants for the arrest of Joy and Kenneth acted pursuant to any municipal policy or

custom.

          The Supreme Court has made clear that “Congress did not intend municipalities to be held

liable unless action pursuant to official municipal policy of some nature caused a constitutional

tort.” Schneider v. City of Grand Junction Police Dep’t, 717 F.3d 760, 770 (10th Cir. 2013)

(quoting Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 691 (1978)). Rather, “municipal liability

is limited to action for which the municipality is actually responsible.” Schneider, 717 F.3d at

770 (quoting Pembaur v. City of Cincinnati, 475 U.S. 469, 479 (1986)). Accordingly, a plaintiff

may sue a municipality for damages only when “the action that is alleged to be unconstitutional

implements a policy statement, ordinance, regulation or decision officially adopted and

promulgated by that body’s officers” or is “visited pursuant to governmental ‘custom’ even though

such custom has not received formal approval through the body’s official decision-making

channels.”     Monell, 436 U.S. at 690-91.      To establish municipal liability, a plaintiff must

demonstrate that (1) an officer committed an underlying constitutional violation, (2) a municipal

policy or custom exists, and (3) there is a direct causal link between the policy or custom and the

injury alleged – i.e., that the policy or custom was the “moving force” behind the alleged

injury.    See id.; City of Canton v. Harris, 489 U.S. 378, 388-89 (1989). Further, a plaintiff must

“show that the policy was enacted or maintained with deliberate indifference to an almost


                                                  6
inevitable constitutional injury.” Schneider, 717 F.3d at 769 (citing Bd. of Cnty. Comm’rs v.

Brown, 520 U.S. 397, 403 (1997); Harris, 489 U.S. at 389).

         Plaintiffs have failed to establish municipal liability under the Monell standard. Assuming

arguendo that the evidence sufficiently demonstrates that the officers involved in drafting the

arrest warrant affidavits committed a Fourth Amendment violation, Plaintiffs identify no policy or

custom that was the “moving force” behind any such violation. The Complaint is devoid of any

allegations, and the record is devoid of any evidence, that any of the officers involved in this matter

acted pursuant to any policy or custom of the New Mexico State Police or the State of New Mexico,

much less a custom or policy enacted or maintained with the requisite deliberate indifference.

Because Plaintiffs have failed to establish municipal liability, none of the remaining Defendants

can be held liable for damages on Plaintiffs’ federal constitutional claim. Summary judgment in

favor of Defendants thus is warranted on Count III of the Complaint.

   II.      The Court Declines to Exercise Pendent Jurisdiction Over Plaintiffs’ State Law Claims.

         In Counts I and II of the Complaint, Plaintiffs assert New Mexico negligence claims against

Defendants. The Court’s pendent jurisdiction over these state law claims “is exercised on a

discretionary basis,” and the Tenth Circuit has generally held that “if federal claims are dismissed

before trial, leaving only issues of state law, the federal court should decline the exercise of

jurisdiction by dismissing the case without prejudice.” Brooks v. Gaenzle, 614 F.3d 1213, 1229

(10th Cir. 2010) (citations omitted). The Tenth Circuit has explained its general disinclination

“to exercise pendent jurisdiction in such instances because notions of comity and federalism

demand that a state court try its own lawsuits, absent compelling reasons to the contrary.” Id. at

1230 (citations omitted).


                                                  7
       Having determined that Plaintiffs’ federal constitutional claim is subject to summary

judgment in Defendants’ favor, only the supplemental or pendent state law negligence claims

remain. The Court finds that these claims are best left for a state court’s determination. Brooks,

614 F.3d at 1230. Accordingly, the Court declines to exercise supplemental jurisdiction over

Plaintiff’s remaining state law claims and will remand them to the First Judicial District Court for

the State of New Mexico for further proceeding. Id.

                                         CONCLUSION

       Because there is an absence of evidence to establish municipal liability, Plaintiffs are

unable to support their federal constitutional claim. Defendants thus are entitled to judgment as

a matter of law on Count III of the Complaint. The Court declines to exercise supplemental

jurisdiction over the state law negligence claims set forth in Counts I and II of the Complaint, and

remands those claims to the First Judicial District Court for the State of New Mexico for further

proceeding.

       IT THEREFORE IS ORDERED that Defendants Ray White, State of New Mexico and

New Mexico State Police’s Motion for Summary Judgment [Doc. 59] is GRANTED.



DATED this 22nd day of January, 2019.




                                              MARTHA VÁZQUEZ
                                              United States District Judge




                                                 8
